DETAILED ACTION
	This action is in response to the applicant’s request for continued examination filed on May 6, 2022. Claims 1-20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 6, 2022 has been entered.

Response to Amendment
Claims 1, 3-4, 8-10, 14-15, and 17-18 have been amended. Claims 1-20 are pending and addressed below. 

Response to Arguments
Applicant’s arguments, filed May 6, 2022 with respect to claims 1-20 have been fully considered and are persuasive.  The  rejections of claim 1-20 under 35 USC 102 or 35 USC 103 been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the closest prior art “herein Tolman et al., US 2017/0183946 (hereinafter Tolman)”, for the following reasons:
Tolman discloses a plunger lift assembly for lifting fluid formations out of a wellbore having a production tubing. The plunger lift assembly including a mandrel with a chamber, a sealing portion with, a shift, and a shift rod. The plunger lift assembly is dropped into the wellbore through the production tubing. The plunger lift assembly descends to a bottom hole component and ascends toward the surface of the wellbore. Tolman does not suggest a sealing potion extending continuously along the entire length of the mandrel, the sealing portion including one or more expandable sealing mechanism, a seal retaining sleeve, and a seal retainer.
Thomas does not disclose a sealing portion that extends continuously along the mandrel that includes expandable sealing mechanism, a seal retaining sleeve, and a seal retainer.

Tolman fails to suggest alone, or in combination, the limations of  “a sealing portion disposed about an exterior of the mandrel and extending continuously along the entire length of the mandrel, the sealing portion comprising one or more expandable sealing mechanisms, a seal retaining sleeve, and a seal retainer” as recited in claims 1, 10, and 14. 

The Examiner is unaware of prior art which reasonably suggests alone, or in combination, the limitations as recited in claims 1, 10, and 14. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623. The examiner can normally be reached Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert E Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676